          Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 1 of 30 PageID# 1




                              UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division

MONROE GUARANTY INSURANCE COMPANY                          )
6300 University Parkway                                    )
Sarasota, Florida 34240-8424                               )
                                                           )
and                                                        )
                                                           )
FCCI INSURANCE COMPANY                                     )
6300 University Parkway                                    )
Sarasota, Florida 34240-8424                               )
                                                           )
            Plaintiffs,                                    )
                                                           )
v.                                                         )       Case No. 2:21-cv-00369
                                                           )
BAE SYSTEMS NORFOLK SHIP REPAIR, INC.                      )
750 Berkley Avenue                                         )
Norfolk, VA 24523                                          )
       Serve:                                              )
       C.T. Corporation System, Registered Agent           )
       4701 Cox Road, Suite 285                            )
       Glen Allen, VA 24060-6808                           )
                                                           )
            Defendant.                                     )
                                                           )

                          COMPLAINT FOR DECLARATORY JUDGMENT

            Plaintiffs, Monroe Guaranty Insurance Company (“Monroe”) and FCCI Insurance

Company (“FCCI”) (together, “Plaintiffs”), by counsel, pursuant to 28 U.S.C. § 2201, Rule 57 of

the Federal Rules of Civil Procedure, and the Local Rules of the United States District Court for

the Eastern District of Virginia, state as follows for their Complaint for Declaratory Judgment

against Defendant, BAE Systems Norfolk Ship Repair, Inc. (“BAE”) and Defendant Central Radio

Company, Inc. (“Central Radio”). Defendant BAE has sought status as an additional insured under

insurance policies issued by Monroe and FCCI to Central Radio Company, Inc. (“Central Radio”)

in connection with a lawsuit (the “Underlying Action”) filed by claimant Herbert Dixon (“Dixon”)


{02445942.DOCX }
          Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 2 of 30 PageID# 2




against BAE and arising out of an injury Mr. Dixon alleges he incurred while working on a ship

repair project undertaken by BAE and for which Central Radio was a subcontractor. Monroe and

FCCI file this Complaint for Declaratory Judgment to seek a declaration of this Court that they

have no duty to defend or indemnify BAE in connection with the Underlying Action.

                                               PARTIES

            1.     Plaintiff Monroe is an insurance company formed and existing under the laws of

the State of Indiana, with its principal place of business located in Sarasota, Florida. Monroe is,

therefore, a citizen of the States of Indiana and Florida, and is not a citizen of the Commonwealth

of Virginia. Monroe submits itself to the jurisdiction of this Court.

            2.     Plaintiff FCCI is an insurance company formed and existing under the laws of the

State of Florida, with its principal place of business located in Sarasota, Florida. FCCI is,

therefore, a citizen of the State of Florida, and is not a citizen of the Commonwealth of Virginia.

FCCI submits itself to the jurisdiction of this Court.

            3.     Defendant BAE is a corporation organized and existing under the laws of the

Commonwealth of Virginia, with its principal place of business located at 750 W. Berkley Avenue,

Norfolk, Virginia, 23523. BAE, therefore, is a citizen of the Commonwealth of Virginia.

                                   JURISDICTION AND VENUE

            4.     This Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332

because there is diversity of citizenship between the parties and the matter in controversy exceeds

the sum of $75,000, exclusive of interest and costs.

            5.     The venue of this action is properly predicated on 28 U.S.C. § 1391, 28 U.S.C. §127,

and Rule 3 of the Local Rules of the United States District Court for the Eastern District of Virginia,

in that jurisdiction is founded on diversity of citizenship and this action is brought in the judicial

{02445942.DOCX }                                 2 of 30
          Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 3 of 30 PageID# 3




district and division: in which a substantial part of the events or omissions giving rise to the claim

occurred; in which the Defendant resides or does business; and/or in which the Defendant is subject

to personal jurisdiction; the location of the ship repair project undertaken by BAE in Norfolk,

Virginia, that gave rise to Mr. Dixon’s alleged injury as described in the Underlying Action; and

delivery of the relevant insurance policies by the Plaintiffs to Central Radio at its policy address

and principal office, 440 Monticello Avenue, Suite 2200, Norfolk, Virginia, 23510-2243.

            6.     Additionally, Dixon has filed the Underlying Action against BAE in the Circuit

Court for the City of Norfolk, Virginia, Case No. CL19010894-00.                This Complaint for

Declaratory Judgment relates directly to the Underlying Action, in that BAE has requested that

Monroe and/or FCCI provide a defense and, if applicable, indemnification to BAE arising out of

the Underlying Action.

                                           BACKGROUND

            7.     Monroe issued a contract of commercial insurance to Central Radio, bearing policy

number CPP 0019609 3, effective from December 19, 2016, through December 19, 2017,

including in relevant part, a Commercial General Liability Coverage Part (the “CGL Policy”).

            8.     A true, accurate, and complete copy of the CGL Policy is attached as Exhibit 1 and

is incorporated by reference as if fully restated herein.

            9.     FCCI issued to Central Radio a contract of commercial umbrella liability

insurance, bearing policy number UMB0020165 3, effective from December 19, 2016, through

December 19, 2017 (the “Umbrella Policy”).

            10.    A true, accurate, and complete copy of the Umbrella Policy is attached as Exhibit

2 and is incorporated by reference as if fully restated herein.

            11.    Together, the CGL Policy and the Umbrella Policy are referred to in this

{02445942.DOCX }                                 3 of 30
          Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 4 of 30 PageID# 4




Complaint for Declaratory Judgment as “the Policies.”

                                   THE UNDERLYING ACTION

            12.    On or about October 9, 2019, Dixon filed a Complaint in the Underlying Action,

styled Herbert Dixon v. BAE Systems Norfolk Ship Repair, Inc., Case No. CL19010894-00, (the

“Underlying Complaint”).

            13.    A true, accurate, and complete copy of the Underlying Complaint is attached as

Exhibit 3 and is incorporated by reference as if fully restated herein.

            14.    Dixon served the Underlying Complaint upon BAE on October 19, 2019.

            15.    The Underlying Complaint stated as follows with respect to Mr. Dixon’s alleged

injuries:

                   8.      On or about December 1, 2017, Mr. Dixon was
                   employed by Central Radio Company, Inc. and was working on
                   a job that Central Radio was subcontracted for on the USS San
                   Antonio. The USS San Antonio, an amphibious transport dock
                   for the United States Navy, was undergoing maintenance at the
                   BAE Systems Norfolk ship repair facility and in navigable
                   water. On that date, Plaintiff, who was [sic] as a marine
                   electrician, was leaving the first deck heading out of the ship. He
                   stepped onto the scaffolding and was heading to the flight deck.

                   9.      The scaffolding is required to be marked with tags to
                   identify low hanging objects, obstacles and other dangerous
                   hazards for the personnel transiting the scaffolds, so as to avoid
                   injuries to the various personnel on the ship. Local, state and
                   federal law mandates as safe workplace, free of known and
                   unknown perils.

                   10.     As Mr. Dixon was approaching the end of the scaffolding,
                   he went to step off and stand up, striking his head on the gang way
                   that leads from the flight deck. There was no indication on the
                   scaffolding that the gangway was an obsticle [sic] as there was
                   no tag marking the entry of the gangway.




{02445942.DOCX }                                4 of 30
          Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 5 of 30 PageID# 5




                   11.    As a result of striking his head, Mr. Dixon sustained
                   serious debilitating, career ending, permanent injuries, both
                   physical and mental in nature.

Exhibit 3, Underlying Complaint, 2 of 4.

            16.     Based upon those factual allegations, the Dixon Complaint alleged one count

of negligence against BAE, stating as follows regarding the specific actions or circumstances

about which Mr. Dixon complains:

                   13.    BAE owed a non-delegable duty of reasonable care to
                   Mr. Dixon to ensure that it maintained its premise in a safe
                   condition.

                   14.   BAE was negligent and breached the duty owed to Mr.
                   Dixon in several aspects, including but not limited to:

                         A.     It failed to properly supervise its crew;

                         B.     It failed to properly train its employees;

                         C.     It failed to provide adequate safety equipment;

                         D.     It failed to mark the entry of the low hanging
                                gangway;

                         E.     It failed to maintain its premises in a safe
                                condition;

                         F.     It failed to warn Plaintiff and other ship yard
                                workers or other BAE employees of the low
                                hanging gangway.

                         G.     It violated applicable local, state and federal
                                regulations;

                         H.     It is vicariously liable for its employees'
                                negligence and

                         I.     It had actual and/or constructive notice of its
                                unsafe movement.



{02445942.DOCX }                              5 of 30
          Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 6 of 30 PageID# 6




                   15.    As a direct and proximate result of BAE’s negligence, Mr.
                   Dixon sustained severe and permanent physical injuries, which
                   resulted in permanent physical pain and suffering, mental
                   anguish, emotional distress and other damages recognize [sic]
                   and provided for under Virginia law. Further, as a direct and
                   proximate result of BAE's negligence, Mr. Dixon also incurred
                   past, present and future medical and pharmaceutical expenses
                   and suffered a loss of earnings in the past, present and future.

Exhibit 3, Underlying Complaint, pp. 3-4 of 4.

            17.    On or about March 31, 2020, Dixon sought leave to amend the Underlying

Complaint, and by Order dated April 3, 2020, the Circuit Court for the City of Norfolk granted

leave for the amendment.

            18.    A true, accurate, and complete copy of the Amended Complaint (“Underlying

Amended Complaint”) is attached as Exhibit 4 and is incorporated by reference as if fully restated

herein.1

            19.    The Underlying Amended Complaint alleges the same essential allegations, but

adds Count II – General Maritime to the Underlying Action, including the following additional

allegations:

                   16.    At the time of the accident that resulted in his injuries,
                          Plaintiff, Herbert Dixon, is a citizen and resident of the State
                          of Virginia. Defendant is a corporation doing business
                          within the City of Norfolk, Virginia and is subject to and
                          within the jurisdiction and venue of this Honorable Court.

                   17.    This is a civil action seeking money damages under the
                          general maritime laws of the United States and any other
                          applicable state and/or federal law. This court enjoys
                          concurrent jurisdiction under federal law and state common
                          law.


1
 The original Underlying Complaint did not contain a Paragraph 7. The Underlying Amended
Complaint did not add a new Paragraph 7 but did renumber the paragraphs following Paragraph
6 to correct the misnumbered paragraphs.
{02445942.DOCX }                                 6 of 30
          Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 7 of 30 PageID# 7




                   18.    Through no fault of his own, Plaintiff, Herbert Dixon was
                          injured aboard the USS SAN ANTONIO which was under
                          the control of the defendant at the time of this incident.

Exhibit 4, Underlying Amended Complaint, p. 4 of 5.

            20.    The Underlying Complaint (as amended) alleges that Dixon seeks damages in the

amount of Three Million Dollars ($3,000,000.00) from BAE resulting from an injury he incurred

when he allegedly hit his head on a bulkhead during the ship repair project. Exhibit 3, p. 4 of 5;

Exhibit 4, p. 4 of 5.

            21.    Neither BAE nor Central Radio provided notice to the Plaintiffs of Mr. Dixon’s

alleged injury at the time the injury is alleged to have occurred, which Dixon alleges occurred on

or about December 1, 2017.

            22.    By letter dated November 6, 2019, Richard P. Stanton, Director of Risk

Management for BAE, issued a letter (the “BAE Tender Letter”) to Robert Wilson, Vice President

of Central Radio, and attached a copy of the Underlying Complaint, and tendered the defense of

the Underlying Action to Central Radio.

            23.    A true, accurate, and complete copy of the BAE Tender Letter, including all

attachments thereto, is attached as Exhibit 5.

            24.    Central Radio notified the Plaintiffs that BAE had tendered the defense of the

Underlying Action.

            25.    The Plaintiffs investigated the tender of defense by BAE to Central Radio and

BAE’s alleged status as an additional insured under the Policies.

            26.    By letter dated February 13, 2020, the Plaintiffs advised BAE that the Plaintiffs

would provide a defense to BAE in the Underlying Action, pursuant to a complete reservation of

rights.

{02445942.DOCX }                                 7 of 30
          Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 8 of 30 PageID# 8




            27.    By letter dated February 13, 2020, the Plaintiffs advised Central Radio that the

Plaintiffs would provide a defense to BAE in the Underlying Action, pursuant to a complete

reservation of rights.

            28.    The Plaintiffs presently continue to defend BAE in the Underlying Action under a

complete reservation of rights.

                                         THE CGL POLICY

            29.    The CGL Policy provides, in relevant part, commercial general liability insurance

pursuant to the terms, conditions, limitations, exclusions, definitions, and other provisions of the

CGL Policy. Exhibit 1.

            30.    The CGL Policy provides limits of liability of $1,000,000.00 for each

“occurrence.” Exhibit 1, Commercial General Liability Coverage Part Declarations, Form

1UNGL-9512-MU-04, 04/04, p. 1 of 4.

            31.    The CGL Policy defines the term “occurrence” to mean “an accident, including

continuous or repeated exposure to substantially the same general harmful conditions.” Exhibit

1, Form CG 00 01 12 07, p. 14 of 16.

            32.    The CGL Coverage Part also includes an “Additional Insured” endorsement, as

follows:

                  ADDITIONAL INSURED – OWNERS, LESSEES OR
                              CONTRACTORS –
              AUTOMATIC STATUS WHEN REQUIRED IN CONSTRUCTION
               AGREEMENT WITH YOU – ONGOING OPERATIONS AND
                     PRODUCTS-COMPLETED OPERATIONS

                   This endorsement modifies insurance provided under the
            following:

                    COMMERCIAL GENERAL LIABILITY COVERAGE FORM


{02445942.DOCX }                                 8 of 30
          Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 9 of 30 PageID# 9




                                    SCHEDULE (OPTIONAL)
                          Name of Additional Insured Persons or Organizations
                        (As required by written contract or agreement per
                        Paragraph A. below.)


                   A.       Section II – Who Is An Insured is amended to include as
                            an additional insured:

                            1.     Any person or organization for whom you are
                                   performing operations when you and such person or
                                   organization have agreed in writing in a contract or
                                   agreement in effect during the term of this policy that
                                   such person or organization be added as an additional
                                   insured on your policy; and

                            2.     Any other person or organization you are required to
                                   add as an additional insured under the contract or
                                   agreement described in Paragraph 1. above; and

                            3.     The particular person or organization, if any,
                                   scheduled above.

                            Such person(s) or organization(s) is an additional insured
                            only with respect to liability for "bodily injury", "property
                            damage" or "personal and advertising injury" occurring after
                            the execution of the contract or agreement described in
                            Paragraph 1. above and caused, in whole or in part, by:

                            1.     Your acts or omissions; or

                            2.     The acts or omissions of those acting on your behalf
                                   in the performance of your ongoing operations for
                                   the additional insured; or

                            3.     Your work” [sic] performed for the additional
                                   insured and included in the “products-completed
                                   operations hazard” if such coverage is specifically
                                   required in the written contract or agreement.

                            However, the insurance afforded to such additional
                            insured(s) described above:

                            1.     Only applies to the extent permitted by law;

{02445942.DOCX }                                   9 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 10 of 30 PageID# 10




                        2.     Will not be broader than that which you are required
                               by the contract or agreement to provide for such
                               additional insured;

                        3.     Will not be broader than that which is afforded to you
                               under this policy; and

                        4.     Nothing herein shall extend the term of this policy.

                   B.   The insurance provided to the additional insured does not
                        apply to "bodily injury", "property damage" or "personal and
                        advertising injury" arising out of the rendering of, or the
                        failure to render, any professional architectural, engineering
                        or surveying services, including:

                        1.     The preparing, approving, or failing to prepare or
                               approve, maps, shop drawings, opinions, reports,
                               surveys, field orders, change orders or drawings and
                               specifications; or

                        2.     Supervisory, inspection, architectural or engineering
                               activities.

                   C.   This insurance is excess over any other valid and collectible
                        insurance available to the additional insured whether on a
                        primary, excess, contingent or any other basis; unless the
                        written contract or agreement requires that this insurance be
                        primary and non-contributory, in which case this insurance
                        will be primary and non-contributory relative to insurance
                        on which the additional insured is a Named Insured.

                   D.   With respect to the insurance afforded to these additional
                        insureds, the following is added to Section III – Limits of
                        Insurance:

                        The most we will pay on behalf of the additional insured is
                        the amount of insurance:

                        1.     Required by the contract or agreement described in
                               Paragraph A.1.; or

                        2.     Available under the applicable Limits of Insurance
                               shown in the Declarations;

                        whichever is less.

{02445942.DOCX }                              10 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 11 of 30 PageID# 11




                         This endorsement shall not increase the applicable Limits of
                         Insurance shown in the Declarations.

                   E.    Section IV – Commercial General Liability Conditions is
                         amended as follows:

                         The Duties In The Event of Occurrence, Offense, Claim or
                         Suit condition is amended to add the following additional
                         conditions applicable to the additional insured:

                         An additional insured under this endorsement must as soon
                         as practicable:

                         1.     Give us written notice of an “occurrence” or an
                                offense which may result in a claim or “suit” under
                                this insurance, and of any claim or “suit” that does
                                result;

                         2.     Send us copies of all legal papers received in
                                connection with the claim or “suit”, cooperate with
                                us in the investigation or settlement of the claim or
                                defense against the “suit”, and otherwise comply
                                with all policy conditions; and

                         3.     Tender the defense and indemnity of any claim or
                                “suit” to any provider of other insurance which
                                would we cover under this endorsement and agree to
                                make available all other insurance. However, this
                                condition does not affect Paragraph C. above.

                         We have no duty to defend or indemnify an additional
                         insured under this endorsement until we receive from the
                         additional insured written notice of a claim or “suit”.

                   F.    this endorsement does not apply to any additional insured or
                         project that is specifically identified in any other additional
                         insured endorsement attached to the Commercial General
                         Liability Coverage Form.

Exhibit 1, Form CGL 084 (10-13), pp. 1-3 of 3.

            33.    The CGL Coverage Part also includes an endorsement that addresses the

application of the coverage afforded to an additional insured when other insurance is available:

{02445942.DOCX }                                11 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 12 of 30 PageID# 12




                   ADDITIONAL INSUREDS – PRIMARY/NON-CONTRIBUTORY
                   COVERAGE WHEN REQUIRED BY CONTRACT

                   This endorsement modifies insurance provided under the following:

                   COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                   The following is added to SECTION IV – Commercial General
                   Liability Conditions, Paragraph 4,
                   entitled “Other Insurance”, subsection b. entitled “Excess
                   Insurance”, paragraph (1):

                   This insurance is excess over:

                          (v)     Any other insurance naming an additional insured as
                                  an insured on a primary basis, excess, contingent or
                                  on any other basis unless a written contract
                                  specifically requires that this insurance be primary
                                  and noncontributing. The written contract must be
                                  currently in effect or become effective during the
                                  term of this policy and must be executed prior to the
                                  “bodily injury”, “property damage” or “personal and
                                  advertising injury.”

Exhibit 1, Form CGL 025 (11-08), p. 1 of 1.

            34.    The CGL Policy states as follows, in relevant part, with respect to the insuring

agreement:

                   SECTION I - COVERAGES
                   COVERAGE A BODILY                INJURY       AND     PROPERTY
                   DAMAGE LIABILITY

                   1.     Insuring Agreement

                          a.      We will pay those sums that the insured becomes
                                  legally obligated to pay as damages because of
                                  “bodily injury” or “property damage” to which this
                                  insurance applies. We will have the right and duty to
                                  defend the insured against any “suit” seeking those
                                  damages. However, we will have no duty to defend
                                  the insured against any “suit” seeking damages for
                                  “bodily injury” or “property damage” to which this
                                  insurance does not apply. We may at our discretion,

{02445942.DOCX }                                12 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 13 of 30 PageID# 13




                                 investigate any “occurrence” and settle any claim or
                                 “suit” that may result. But:

                                 (1)     The amount we will pay for damages is
                                         limited as described in Section III – Limits
                                         Of Insurance: and

                                 (2)     Our right and duty to defend ends when we
                                         have used up the applicable limit of insurance
                                         in the payment of judgments or settlements
                                         under Coverages A or B or medical expenses
                                         under Coverage C.

                                 No other obligation or liability to pay sums or
                                 perform acts or services is covered unless explicitly
                                 provided for under Supplementary Payments –
                                 Coverages A and B.

                          b.     This insurance applies to “bodily injury” and
                                 “property damage” only if:

                                 (1)     The “bodily injury” or “property damage” is
                                         caused by an “occurrence” that takes place in
                                         the “coverage territory”;

                                 (2)     The “bodily injury” or “property damage”
                                         occurs during the policy period;

                                                 ***

Exhibit 1, Form CG 00 01 12 07, Commercial General Liability Coverage Form, Page 1 of 16.

            35.    The CGL Policy also sets forth certain exclusions from coverage as follows:

                   SECTION I - COVERAGES
                   COVERAGE A BODILY                INJURY      AND     PROPERTY
                   DAMAGE LIABILITY
                   …
                   2.     Exclusions
                          This insurance does not apply to:

                          …

                          b.     Contractual Liability
{02445942.DOCX }                                13 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 14 of 30 PageID# 14




                           “Bodily injury” … for which the insured is obligated
                           to pay damages by reason of the assumption of
                           liability in a contract or agreement. This exclusion
                           does not apply to liability for damages:

                           (1)    That the insured would have in the absence of
                                  the contract or agreement; or

                           (2)    Assumed in a contract or agreement that is an
                                  “insured contract”, provided the “bodily
                                  injury” … occurs subsequent to the execution
                                  of the contract or agreement. Solely for the
                                  purpose of liability assumed in an “insured
                                  contract”, reasonable attorney fees and
                                  necessary litigation expenses incurred by or
                                  for a party other than an insured are deemed
                                  to be damages because of “bodily injury” …,
                                  provided:

                                  (a)     Liability to such party for, or for the
                                          cost of, that party’s defense has also
                                          been assumed in the same “insured
                                          contract”; and

                                  (b)     Such attorney fees and litigation
                                          expenses are for defense of that party
                                          against a civil or alternative dispute
                                          resolution proceeding in which
                                          damages to which this insurance
                                          applies are alleged.
                           …

                     d.    Workers’ Compensation And Similar Laws
                           Any obligation of the insured under a workers’
                           compensation, disability law or any similar law.

                     e.    Employer’s Liability

                           “Bodily injury” to:

                           (1)    An “employee” of the insured arising out of
                                  and in the course of:

                                  (a)     Employment by the insured; or


{02445942.DOCX }                         14 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 15 of 30 PageID# 15




                                         (b)    Performing duties related to the
                                                conduct of the insured’s business; …

                                 This exclusion applies whether the insured may be
                                 liable as an employer or in any other capacity and to
                                 any obligation to share damages with or repay
                                 someone else who must pay damages because of the
                                 injury.

                                 This exclusion does not apply to liability assumed by
                                 the insured under an “insured contract”.

Exhibit 1, Form CG 00 01 12 07, p. 2 of 16.

            36.    The Commercial General Liability Coverage Form defines certain additional

terms as follows:

                   3.     “Bodily injury” means bodily injury, sickness or disease
                          sustained by a person, including death resulting from any of
                          these at any time.
                   …

                   9.     “Insured Contract” means:
                          …

                          f.     That part of any other contract or agreement
                                 pertaining to your business (including an
                                 indemnification of a municipality in connection with
                                 work performed for a municipality) under which you
                                 assume the “bodily injury” or property damage”
                                 liability of another party to pay for “bodily injury” or
                                 “property damage” to a third person or organization.
                                 Tort liability means a liability that would be imposed
                                 by law in the absence of any contract or agreement.
                   …

                   13.    “Occurrence” means an accident, including continuous or
                          repeated exposure to substantially the same general harmful
                          conditions.
                   …


                   21.    “Your product”:

{02445942.DOCX }                                15 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 16 of 30 PageID# 16




                         a.    Means:
                               (1)      Any goods or products, other than real
                                        property, manufactured, sold, handles,
                                        distributed or disposed of by:
                                        (a) You;
                                        …
                         b.    Includes:
                               (1)      Warranties or representations made at any
                                        time with respect to the fitness, quality,
                                        durability, performance or use of “your
                                        product”; and
                                (2)     The providing of or failure to provide
                                        warnings or instructions.
                   22.   “Your work”:

                         a.    Means:

                               (1)      Work or operations performed by you or on
                                        your behalf; and

                               (2)      Materials, parts or equipment furnished in
                                        connection with such work or operations.

                         b.    Includes:

                               (1)      Warranties or representations made at any
                                        time with respect to the fitness, quality,
                                        durability performance or use of “your
                                        work”; and

                               (2)      The providing of or failure to provide
                                        warnings or instructions.

Exhibit 1, Form CG 00 01 12 07, pp. 13-15 of 16.

            37.    The CGL Policy includes certain conditions with which BAE must comply,

including the following:

                   2.    Duties In The Event Of Occurrence, Offense, Claim Or
                         Suit
                         a.    You must see to it that we are notified as soon as
{02445942.DOCX }                               16 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 17 of 30 PageID# 17




                                  practicable of an “occurrence” or an offense which
                                  may result in a claim. To the extent possible, notice
                                  should include:

                                  (1)     How, when and where the “occurrence” or an
                                          offense took place;

                                  (2)     The names and addresses of any injured
                                          persons and witnesses; and

                                  (3)     The nature and location of any injury or
                                          damage arising out of the “occurrence” or
                                          offense.
                          …

                          d.      No insured will, except at that insured’s own cost,
                                  voluntarily make a payment, assume any obligation,
                                  or incur any expense, other than for first aid, without
                                  our consent.

Exhibit 1, Form CG 00 01 12 07, pp. 10-11 of 16.

            38.    By enumerating certain provisions of the CGL Policy, the Plaintiffs do not waive

any terms, conditions, limitations, exclusions, definitions or any other provisions of the CGL

Policy. The Plaintiffs reserve the right to assert any other specific provisions of the CGL Policy

to the extent they become relevant to any allegations in this Complaint for Declaratory Judgment.

                                        THE UMBRELLA POLICY

            39.    The Umbrella Policy states as follows, in relevant part, with respect to the insuring

agreement:

                   SECTION I - COVERAGES
                   COVERAGE A BODILY                 INJURY       AND     PROPERTY
                   DAMAGE LIABILITY

                   1.     Insuring Agreement

                          a.      We will pay on behalf of the insured the “ultimate
                                  net loss” in excess of the “retained limit” because of
                                  “bodily injury” or “property damage” to which this

{02445942.DOCX }                                 17 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 18 of 30 PageID# 18




                           insurance applies. We will have the right and duty to
                           defend the insured against any “suit” seeking those
                           damages, even if the “suit” is groundless, false or
                           fraudulent, when the “underlying insurance” does
                           not provide coverage or the limits of “underlying
                           insurance” have been exhausted. When we have no
                           duty to defend, we will have the right to defend, or to
                           participate in the defense of, the insured against any
                           other “suit” seeking damages to which this insurance
                           may apply. However, we will have no duty to defend
                           the insured against any “suit” seeking damages for
                           “bodily injury” or “property damage” to which this
                           insurance does not apply. At our discretion, we may
                           investigate any “occurrence” that may involve this
                           insurance and settle any resultant claim or “suit”, for
                           which we have the duty to defend. But:

                           (1)    The amount we will pay for the “ultimate net
                                  loss” is limited as described in Section III –
                                  Limits Of Insurance: and

                           (2)    Our right and duty to defend ends when we
                                  have used up the applicable limit of insurance
                                  in the payment of judgments or settlements
                                  under Coverages A or B.

                           No other obligation or liability to pay sums or
                           perform acts or services is covered unless explicitly
                           provided for under Supplementary Payments –
                           Coverages A and B.

                      b.   This insurance applies to “bodily injury” and
                           “property damage” only if:

                           (1)    The “bodily injury” or “property damage” is
                                  caused by an “occurrence” that takes place in
                                  the “coverage territory”;

                           (2)    The “bodily injury” or “property damage”
                                  occurs during the policy period;

                                          ***
Exhibit 2, Form CU 00 01 12 07, p. 1 of 17, as amended by Form CU 01 57 08 09, p. 1 of 2

(Virginia Changes).

{02445942.DOCX }                          18 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 19 of 30 PageID# 19




            40.    The Umbrella Policy includes the following provision:

                   SECTION II – WHO IS AN INSURED

                   …

                   3.     Any additional insured under any policy of “underlying
                          insurance” will automatically be an insured under this
                          insurance.

                          If coverage provided to the additional insured is required
                          by a contract or agreement, the most we will pay on behalf
                          of the additional insured is the amount of insurance
                          required by the contract, less any amounts payable by any
                          “underlying insurance”.

                          Additional insured coverage provided by this insurance will
                          not be broader than coverage provided by the “underlying
                          insurance”.

Exhibit 2, Form CU 00 01 12 07, p. 9 of 17.

            41.    The Umbrella Policy contains definitions for the terms “insured contract,”

“occurrence,” “bodily injury,” “your work,” and “your product” consistent with the definitions of

those terms that appear in the CGL Policy. Exhibit 1, Form CG 00 01 12 07, pp. 13-16 of 16,

and Exhibit 2, Form CU 00 01 12 07, pp. 14-17 of 17.

            42.    The Umbrella Policy defines certain additional terms as follows:

                   19.    “Retained limit” means the available limits of “underlying
                          insurance” scheduled in the Declarations or the “self-insured
                          retention”, whichever applies.


                   20.    “Self-insured retention” means the dollar amount listed in
                          the Declarations that will be paid by the insured before this
                          insurance becomes applicable only with respect to
                          “occurrences” or offenses not covered by the “underlying
                          insurance”. The “self-insured retention” does not apply to
                          “occurrences” or offenses which would have been covered
                          by “underlying insurance” but for the exhaustion of
                          applicable limits.
                   …
{02445942.DOCX }                                19 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 20 of 30 PageID# 20




                   23.    “Ultimate net loss” means the total sum, after reduction for
                          recoveries or salvages collectible as damages by reason of
                          settlement or judgments or any arbitration or other alternate
                          dispute method entered into with our consent or the
                          “underlying insurer’s consent.


                   24.    “Underlying insurance” means any policies of insurance
                          listed in the Declarations under the Schedule of “underlying
                          insurance”.


                   25.    “Underlying insurer” means any insurer who provides any
                          policy of insurance listed in the Schedule of “underlying
                          insurance”.
Exhibit 2, Form CU 00 01 12 07, p. 16-17.

            43.    The CGL Policy appears on the “Schedule of Underlying Insurance” of the

Umbrella Policy. Exhibit 2, Form No. 1-UNCUM-9549-MU-04 07/11, p. 4 of 4.

            44.    The Umbrella Policy also includes an exclusion for Contractual Liability –

Exclusion 2.b, which is identical to the respective Exclusions in the CGL Policy. Exhibit 1,

Form CG 00 01 12 07, pp. 2-5 of 16; Exhibit 2, Form CU 00 01 12 07, pp. 2-5 of 17.

            45.    The Umbrella Policy also includes the following exclusions :

                          d.     Workers’ Compensation And Similar Laws
                                 Any obligation of the insured under a workers’
                                 compensation, disability benefits or unemployment
                                 compensation law or any similar law.
                          …

                          e.     Employer’s Liability

                                 “Bodily injury” to:

                                 (1)     An “employee” of the insured arising out of
                                         and in the course of:

                                         (a)    Employment by the insured; or



{02445942.DOCX }                                20 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 21 of 30 PageID# 21




                                         (b)    Performing duties related to the
                                                conduct of the insured’s business;
                                         …

                                 This exclusion applies whether the insured may be
                                 liable as an employer or in any other capacity and to
                                 any obligation to share damages with or repay
                                 someone else who must pay damages because of the
                                 injury.

                                 This exclusion does not apply to liability assumed by
                                 the insured under an “insured contract”.
                                 …

Exhibit 2, Form No. CG 00 01 12 07, pp. 2-3 of 17.

            46.    The Umbrella Policy also contains the following obligations of Insureds, including

BAE to the extent BAE is an additional insured:

                   2.     Duties In The Event Of Occurrence, Offense, Claim Or
                          Suit
                          a.     You must see to it that we are notified as soon as
                                 practicable of an “occurrence” or an offense,
                                 regardless of the amount, which may result in a
                                 claim. To the extent possible, notice should include:

                                 (1)     How, when and where the “occurrence” or an
                                         offense took place;

                                 (2)     The names and addresses of any injured
                                         persons and witnesses; and

                                 (3)     The nature and location of any injury or
                                         damage arising out of the “occurrence” or
                                         offense.
                          …

                          d.     No insured will, except at that insured’s own cost,
                                 voluntarily make a payment, assume any obligation,
                                 or incur any expense, other than for first aid, without
                                 our consent.

Exhibit 2, Form CU 00 01 12 07, pp. 11-12 of 17.

{02445942.DOCX }                                21 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 22 of 30 PageID# 22




            47.    The Umbrella Policy contains the following endorsement that amends the Umbrella

Policy with respect to “other insurance:”

                   The following replaces SECTION IV – CONDITIONS,
                   Paragraph 5. “Other Insurance” subsection a.:

                   a.     This insurance is excess over and shall not contribute with
                          any of the other insurance, whether primary, excess,
                          contingent or on any other basis. This conditions will not
                          apply to insurance specifically written as excess over this
                          Coverage Part.

                          The above will apply to additional insureds unless a written
                          contract specifically requires that this insurance be primary
                          and noncontributing as to the additional insured. The written
                          contract must be currently in effect or become effective
                          during the term of this policy and must be executed prior to
                          the “bodily injury”, “property damage”, or “personal and
                          advertising injury.”

                          When this insurance is excess, we will have no duty under
                          Coverage A or B to defend the insured against any “suit” if
                          any other insurer has a duty to defend the insured against that
                          “suit”. If no other insurer defends, we will undertake to do
                          so, but we will be entitled to the insured’s rights against all
                          those other insurers.

Exhibit 2, Form UMB 179 (07 09), p. 1 of 1.

            48.    The Umbrella Policy includes the following endorsement entitled “Following

Form Limitation:”

                   This endorsement is subject to the terms, conditions, exclusions and
                   any other provisions of the form indicated above [the
                   COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM]
                   and any endorsement attached thereto except with regard to the
                   exclusion below:

                   The following exclusion is added to Section I – Coverages
                   Coverage A – Bodily Injury and Property Damage Liability,
                   Paragraph 2. Exclusions …:



{02445942.DOCX }                                 22 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 23 of 30 PageID# 23




                   This insurance does not apply to liability for “bodily injury” [or]
                   “property damage” … unless such liability is covered by valid and
                   collectible “underlying insurance” as listed in the Schedule of
                   Underlying Insurance for the full limit shown, and then only to the
                   extent coverage for such liability is afforded under the “underlying
                   insurance.”

Exhibit 2, Form UMB 024 (11 08), p. 1 of 1.

            49.    Even if the CGL Policy is determined to apply to Dixon’s allegations in the

Underlying Action (which the Plaintiffs deny), the Umbrella Policy will not apply to the damages

alleged in the Underlying Complaint unless and until all relevant coverages (if any) of the CGL

Policy are exhausted.

            50.    By enumerating certain provisions of the Umbrella Policy, the Plaintiffs do not

waive any terms, conditions, limitations, exclusions, definitions or any other provisions of the

Umbrella Policy. The Plaintiffs reserve the right to assert any other specific provisions of the

Umbrella Policy to the extent they become relevant to any allegations in this Complaint for

Declaratory Judgment.

                FIRST REQUEST FOR DECLARATORY JUDGMENT
  The Underlying Complaint Does Not Allege Damages That Would Give Rise to a Duty to
                  Defend or Indemnify BAE as an Additional Insured

            51.    The Plaintiffs restate the allegations in the preceding and following paragraphs of

this Complaint for Declaratory Judgment as if fully set forth herein.

            52.    BAE does not qualify as an additional insured under the Additional Insured

Endorsement, Form CGL 084, because the specific requirements of that form have not been met.

            53.    Even if BAE were to qualify as an additional insured, Plaintiffs’ obligation to

defend and/or indemnify BAE as an additional insured is limited specifically to only that coverage

provided by the Additional Insured Endorsement, Form CGL 084 (10-13).


{02445942.DOCX }                                23 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 24 of 30 PageID# 24




            54.    Neither the Underlying Complaint nor the Underlying Amended Complaint contain

allegations that would give rise to a duty to defend or indemnify BAE as an additional insured

under the CGL Insurance Contract.

            55.    A controversy of a justiciable nature presently exists among the parties, which

demands a declaration by the Court, so that Plaintiffs may have their rights and duties under the

Policy determined.

            56.    Accordingly, the Plaintiffs seek a declaration from this Court that the Plaintiffs have

no duty to defend and/or indemnify BAE for any liability or damages related to the damages

alleged by Dixon in the Underlying Action on the grounds that the Underlying Complaint and/or

the Underlying Amended Complaint fail to allege any damages for which BAE would qualify as

an Additional Insured under the Policies.

               SECOND REQUEST FOR DECLARATORY JUDGMENT
  The CGL Policy Does Not Apply to the Damages Alleged in the Claim and/or Underlying
     Action Because BAE Has Failed to Timely Notify the Plaintiffs of Dixon’s Injury.

            57.    Plaintiffs restate the allegations in the preceding and following paragraphs of this

Complaint for Declaratory Judgment as if fully set forth herein.

            58.    The CGL Policy states that “You must see to it that we are notified as soon as

practicable of an ‘occurrence’ … which may result in a claim….” Exhibit 1, Form CG 00 01 12

07, pp. 10-11 of 16; Exhibit 2, Form CU 00 01 12 07, p. 11 of 17.

            59.    The Duties of the Insured, including the duty to provide notice of an “occurrence,”

apply to BAE as an additional insured as well as to Central Radio.

            60.    The Underlying Action alleges that BAE is liable to Dixon arising out of an injury

that occurred on or about December 1, 2017.



{02445942.DOCX }                                  24 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 25 of 30 PageID# 25




            61.    BAE received notice of Dixon’s injury not later than February 20, 2019, when BAE

issued a “Nonconformance Deficiency Report (NDR)” to Central Radio for failure to notify BAE

of Dixon’s injury. BAE Systems, Norfolk Ship Repair, Nonconformance Deficiency Report, NDR

No. 5101194/163, February 20, 2019.

            62.    BAE’s failure to notify Plaintiffs of Dixon’s injury on or before February 20, 2019,

violates BAE’s duty to “see that we are notified as soon as practicable of an ‘occurrence’ or an

offense which may result in a claim.”

            63.    Accordingly, Plaintiffs have no obligation to defend or indemnify BAE in

connection with the Underlying Action.

            64.    A controversy of a justiciable nature presently exists among the parties, which

demands a declaration by the Court, so that Plaintiffs may have their rights and duties under the

CGL Policy determined and avoid the possible accrual of damages.

            65.    Accordingly, Plaintiffs seek a declaration from this Court that Plaintiffs have no

duty to defend and/or indemnify BAE for any liability or damages related to the Underlying Action

on the grounds that BAE failed to provide timely notice to Plaintiffs of Dixon’s injury and, thus,

failed to comply with a condition precedent to coverage under the CGL Policy.


                  THIRD REQUEST FOR DECLARATORY JUDGMENT
       The Umbrella Policy Applies According to Its Terms, and Applies, if at All, Only to
                 Damages That Exceed The Policy Limits of the CGL Policy

            66.    The Plaintiffs restate the allegations in the preceding and following paragraphs of

this Complaint for Declaratory Judgment as if fully set forth herein.

            67.    BAE does not qualify as an additional insured under the Umbrella Policy because

it does not qualify as an additional insured under the CGL Policy.


{02445942.DOCX }                                 25 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 26 of 30 PageID# 26




            68.    Even if BAE were to qualify as an additional insured under the Umbrella Policy,

the coverage is expressly limited to the amount of coverage required by the written contract or

agreement requiring that BAE be made an additional insured.

            69.    The Umbrella Policy provides coverage, if at all, only upon the exhaustion of all

applicable underlying insurance.

            70.    Dixon has not yet established damages that exhaust all underlying insurance.

            71.    A controversy of a justiciable nature presently exists among the parties, which

demands a declaration by the Court, so that Plaintiffs may have their rights and duties under the

CGL Policy and the Umbrella Policy determined and avoid the possible accrual of damages.

            72.    Accordingly, Plaintiffs seek a declaration from this Court that Plaintiffs have no

duty to defend and/or indemnify BAE under the Umbrella Policy unless and until the limits of

liability of all available underlying insurance are exhausted, including but not limited to the CGL

Policy.

                    FOURTH REQUEST FOR DECLARATORY JUDGMENT
                               Policy Exclusions Apply

            73.    The Plaintiffs restate the allegations in the preceding and following paragraphs of

this Complaint for Declaratory Judgment as if fully set forth herein.

            74.    The Policies do not apply to “bodily injury” for which the insured is obligated to

pay damages by reason of the assumption of liability in a contract or agreement. Exhibit 1, Form

CG 00 01 12 07, p. 2 of 16; Exhibit 2, Form CU 00 01 12 07, p. 2 of 17.

            75.    The Plaintiffs have no obligation to defend and/or indemnify BAE on the grounds

and to the extent that the Contractual Liability Exclusion would bar coverage for the damages

alleged in the Underlying Action.


{02445942.DOCX }                                26 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 27 of 30 PageID# 27




            76.    The Policies do not apply to “any obligation of the insured under a workers’

compensation, disability benefits or unemployment law for any similar law.” Exhibit 1, Form CG

00 01 12 07, p. 2 of 16; Exhibit 2, Form CU 00 01 12 07, p. 2 of 17.

            77.    The Plaintiffs have no obligation to defend and/or indemnify BAE on the grounds

and to the extent that the Workers’ Compensation Exclusion would bar coverage for the damages

alleged in the Underlying Action.

            78.    The Policies do not apply to “Employer’s Liability,” including “bodily injury” to

an “employee” of the insured arising out of and in the course of employment by the insured or

performing duties related to the conduct of the insured’s business. Exhibit 1, Form CG 00 01 12

07, p. 2 of 16; Exhibit 2, Form CU 00 01 12 07, p. 2 of 17.

            79.    The Plaintiffs have no obligation to defend and or indemnify BAE on the grounds

and to the extent that the Employer’s Liability Exclusion would bar coverage for the damages

alleged in the Underlying Action.

            80.    A controversy of a justiciable nature presently exists among the parties, which

demands a declaration by the Court, so that the Plaintiffs may have their rights and duties under

the CGL Policy and the Umbrella Policy determined and avoid the possible accrual of damages.

            81.    Accordingly, the Plaintiffs seek a declaration from this Court that the Plaintiffs

have no duty to defend and/or indemnify BAE on the grounds and to the extent that the Contractual

Liability Exclusion, the Workers’ Compensation Exclusion, the Employer’s Liability Exclusion

would bar coverage for the damages alleged in the Underlying Action.

                                            RESERVATION

            82.    Plaintiffs reserve all of their rights under the CGL Policy, the Umbrella Policy, and

applicable law. By seeking a declaratory judgment based on the foregoing provisions of the CGL

{02445942.DOCX }                                 27 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 28 of 30 PageID# 28




Policy and/or the Umbrella Policy, Plaintiffs do not waive any potential coverage defenses

pursuant to any terms, conditions, limitations, exclusions, definitions, or any other provision of the

CGL Policy and/or the Umbrella Policy. Developments in connection with this Complaint for

Declaratory Judgment and/or Underlying Action, and/or BAE’s rights and obligations, may render

additional defenses to coverage ripe for judicial determination.

            83.    Plaintiffs reserve the right to amend their Complaint for Declaratory Judgment as

additional and/or more specific information becomes available.

                                       PRAYER FOR RELIEF

            WHEREFORE, the Plaintiffs respectfully request that this Court enter a judgment

declaring the rights and obligations of the parties under the Policies, including, but not limited to,

the following:

            A.     That BAE does not qualify as an additional insured under the CGL or Umbrella

                   Policy;

            B.     That Plaintiffs have no obligation to defend and/or indemnify BAE under the

                   Policies on the grounds that the Underlying Action does not allege damages for

                   which BAE would qualify as an additional insured under the Policies;

            C.     That the damages alleged in the Claim and/or Underlying Action are excluded on

                   the grounds that BAE has failed to comply with its Duties In The Event Of

                   Occurrence, Offense, Claim Or Suit under the Policies by failing to provide timely

                   notice;

            D.     That, regardless of whether the CGL Policy may apply, the Umbrella Policy is not

                   implicated by the Underlying Action unless and until the limits of liability of all



{02445942.DOCX }                                28 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 29 of 30 PageID# 29




                   available underlying insurance are exhausted, including but not limited to the CGL

                   Policy;

            E.     That any coverage available to BAE under the Umbrella Policy is limited to the

                   amount required in the written contract or agreement requiring that BAE be made

                   an additional insured;

            F.     That the Plaintiffs have no duty to defend and/or indemnify BAE on the grounds

                   and to the extent that the Contractual Liability Exclusion would bar coverage for

                   the damages alleged in the Underlying Action;

            G.     That the Plaintiffs have no duty to defend and/or indemnify BAE on the grounds

                   and to the extent that the Workers’ Compensation Exclusion would bar coverage

                   for the damages alleged in the Underlying Action;

            H.     That the Plaintiffs have no duty to defend and/or indemnify BAE on the grounds

                   and to the extent that the Employer’s Liability Exclusion would bar coverage for

                   the damages alleged in the Underlying Action;

            I.     That the Plaintiffs have no duty under the Policies to defend BAE in the Underlying

                   Action;

            J.     That the Plaintiffs no duty under the Policies to indemnify BAE or anyone else for

                   any damages that might be awarded in the Underlying Action in connection with

                   the injuries alleged by Dixon;

            K.     That the Policies do not provide coverage for any claims or damages arising out of

                   the Underlying Action, whether by settlement, judicial award, or otherwise; and

            L.     That this Court provide such further and supplemental relief as it deems necessary

                   and proper, including but not limited to, an award of costs in favor of the Plaintiffs.

{02445942.DOCX }                                  29 of 30
        Case 2:21-cv-00369 Document 1 Filed 07/02/21 Page 30 of 30 PageID# 30




Date: July 2, 2021

                                 Respectfully submitted,

                                 MONROE GUARANTY INSURANCE COMPANY
                                 and
                                 FCCI INSURANCE COMPANY

                                 By: /s/ Diane U. Montgomery
                                 Diane U. Montgomery (VSB No. 31850)
                                 Robert Tayloe Ross (VSB No. 29614)
                                 MIDKIFF, MUNCIE & ROSS, P.C.
                                 300 Arboretum Place, Suite 420
                                 Richmond, Virginia 23236
                                 (804) 560-9600 – phone
                                 (804) 560-5997 – facsimile
                                 dmontgomery@midkifflaw.com
                                 rross@midkifflaw.com
                                 Counsel for Monroe Guaranty Insurance Company and
                                 FCCI Insurance Company




{02445942.DOCX }                       30 of 30
